DETAILED ACTION
	Claims 1-12, 14-17, 19, 27, and 42-45 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021 has been entered.
It is noted that claim 11 no longer reads on the elected species of breast cancer.  Therefore, claim 11 is withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
 Information Disclosure Statement
	The Information Disclosure Statement filed on February 24, 2021 has been considered by the Examiner.
Previous Claim Rejections - 35 USC § 103
Claims 1-8, 11, 12, 14, 15, 42, and 45 were previously rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. I (J. Pharmacol. Exp. Ther., 2012, 333-341) in view of Jin et al. II (BMC Cancer, 2014, 498), Chavez et al. (Breast Dis. 2012, Author Manuscript, 1-17), and Davis et al. (Biochemistry, 1996, 1270-1273).
The Applicant has traversed the rejection on the grounds that the skilled artisan would have been aware that cell migration assays would have been considered inherently non-predictive at the time of application filing in light of the high-profile failure of matrix metalloproteinase inhibitors in the clinic.  The Applicant has submitted references by Bisset et al. and Pavlaki et al. to support the statements as to the failure of matrix metalloproteinase inhibitors in the clinic.  Thus, the Applicant believes that only 
The Examiner disagrees.  Firstly, while the Applicant has submitted evidence of cell migration assays not being indicative of matrix metalloproteinase inhibitors ability to “treat” cancers in the clinic, the instant claims are drawn to using a DHODH inhibitor and not an MMP inhibitor.  As the targets are different, the person of ordinary skill in the art would not have any expectation that the results of the MMP trials would have any bearing on the ability of a DHODH inhibitor to treat breast cancer as shown by Jin et al.  The Applicant is reminded that for an obviousness rejection that only a reasonable expectation of success is required, not an absolute expectation of success.  Especially with the teaching of Davis et al. that leflunomide is a drug that is already in clinical trials for another condition, the person of ordinary skill in the art would be motivated to try leflunomide to treat triple negative breast cancer based on the clinical safety data of Davis et al. and the in vitro data of Jin et al. I. and Jin et al. II, especially with the teaching of Chavez et al. that confirms that the effect is specific towards PTEN-mutated cancer.  
Finally, with respect to the Applicant’s contention that the obviousness analysis involves an impermissible hindsight reconstruction, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  In the instant case, the obviousness analysis only takes into account evidence that is within the prior art such that it is within the level of ordinary skill in the art at the time the claimed invention was made.  The Applicant has not identified what part of the analysis would only be found in the instant application.
Therefore, the rejection is maintained.
Claims 1-12, 14, 15, 19, 42, and 45 were previously rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. I (J. Pharmacol. Exp. Ther., 2012, 333-341) in view of Jin et al. II (BMC Cancer, 2014, 498), Chavez et al. (Breast Dis. 2012, Author Manuscript, 1-17), Davis et al. (Biochemistry, 1996, 1270-1273), and Peddi et al. (International Journal of Breast Cancer, 2012, Article 217185, pages 1-7).
The Applicant traverses over the same grounds as the rejection above, and the Examiner disagrees for the reasons described above.  The rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 12, 14, 15, 42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. I (J. Pharmacol. Exp. Ther., 2012, 333-341) in view of Jin et al. II (BMC Cancer, 2014, 498), Chavez et al. (Breast Dis. 2012, Author Manuscript, 1-17), and Davis et al. (Biochemistry, 1996, 1270-1273).
Jin et al. I teach that the compound leflunomide (which is identified as a DHODH inhibitor in instant claim 7) is an effective drug against the triple negative breast cancer cell line MDA-MB 468 at low doses of 20 uM.  See Figures 6A and 6B, page 339.
Jin et al. I does not teach that the cell line is a PTEN mutant line, or where the compound is administered to a subject in need thereof.
Jin et al. II teaches that leflunomide is not as effective against the triple negative breast cancer cell line MDA-MB 231.  See Figure 1B where leflunomide was administered up to a dosage of 200 uM.  
Chavez et al. teach that the MDA-MB 231 cell line has wild type PTEN and the MDA-MB 468 cell line has a PTEN homodeletion.  See page 16.  
Davis et al. teach the administration of the DHODH inhibitor leflunomide to patients in clinical trials.  See page 1270, paragraph bridging the two columns. 
The person of ordinary skill would be motivated to combine the above references and arrive at the instantly claimed invention for the following reasons.  Firstly, the two teachings by Jin et al. show that leflunomide is much more effective against the MDA-MB 468 cell line than the MDA-MB 231 cell line.  Chavez et al. teach that the main difference between the two cell lines is that the MDA-MB 468 cell line has a homodeletion in PTEN, which would lead to no active PTEN being detectable (claims 2-6 and 12.)  With respect to claim 8, leflunomide is normally administered orally.  With respect to claims 14 and 15, the prior art does not teach that the instant method would not work on a relapsed cancer or a PTEN-mutant cancer that was refractory to one or more previous treatments.  
	There would be a reasonable expectation of success as Jin et al. I teach that leflunomide has activity against a PTEN-mutant triple negative breast cancer cell line, and that effect given leflunomide’s ability to be administered orally would expect to be replicated when administered to a subject in need thereof.
	Therefore, the claims are prima facie obvious over the prior art.
Claims 1-10, 12, 14, 15, 19, 42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. I (J. Pharmacol. Exp. Ther., 2012, 333-341) in view of Jin et al. II (BMC Cancer, 2014, 498), Chavez et al. (Breast Dis. 2012, Author Manuscript, 1-17), Davis et al. (Biochemistry, 1996, 1270-1273), and Peddi et al. (International Journal of Breast Cancer, 2012, Article 217185, pages 1-7).
Jin et al. I teach that the compound leflunomide (which is identified as a DHODH inhibitor in instant claim 7) is an effective drug against the triple negative breast cancer cell line MDA-MB 468 at low doses of 20 uM.  See Figures 6A and 6B, page 339.
Jin et al. I does not teach that the cell line is a PTEN mutant line, or where the compound is administered to a subject in need thereof.  Additionally, there is no other additional therapy such as a chemotherapy administered such that the treatment by leflunomide would be an adjuvant therapy.  (Claims 9, 10, and 19)
Jin et al. II teaches that leflunomide is not as effective against the triple negative breast cancer cell line MDA-MB 231.  See Figure 1B where leflunomide was administered up to a dosage of 200 uM.  
Chavez et al. teach that the MDA-MB 231 cell line has wild type PTEN and the MDA-MB 468 cell line has a PTEN homodeletion.  See page 16.  
Davis et al. teach the administration of the DHODH inhibitor leflunomide to patients in clinical trials.  See page 1270, paragraph bridging the two columns. 
Petti et al. teach various drugs that can be used for the base treatment of triple negative breast cancer.  See page 5, Table 3.
The person of ordinary skill would be motivated to combine the above references and arrive at the instantly claimed invention for the following reasons.  Firstly, the two teachings by Jin et al. show that leflunomide is much more effective against the MDA-MB 468 cell line than the MDA-MB 231 cell line.  Chavez et al. teach that the main difference between the two cell lines is that the MDA-MB 468 cell line has a homodeletion in PTEN, which would lead to no active PTEN being detectable (claims 2-6 and 12.)  With respect to claim 8, leflunomide is normally administered orally.  With respect to claims 14 and 15, the prior art does not teach that the instant method would not work on a relapsed cancer or a PTEN-mutant cancer that was refractory to one or more previous treatments.  With respect to claims 9, 10, and 19, Petti et al. teaches various potential chemotherapies for treatment of triple negative breast cancer that the treatment with leflunomide can be used as an additional therapy.  To one of ordinary skill, the combination of chemotherapies would be obvious unless there was evidence of an unexpected result upon the combination of therapies.
	There would be a reasonable expectation of success as Jin et al. I teach that leflunomide has activity against a PTEN-mutant triple negative breast cancer cell line, and that effect given leflunomide’s ability to be administered orally would expect to be replicated when administered to a subject in need thereof.
	Therefore, the claims are prima facie obvious over the prior art.
Conclusion
	Claims 1-10, 12, 14, 15, 19, 42, and 45 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626